Citation Nr: 0026308	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-021 27A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to a service-connected right 
knee disorder.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from December 1983 to February 
1988.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Seattle, Washington.  The veteran, through his 
representative, withdrew his request for a Board hearing.  
See 38 C.F.R. § 20.704(e) (1999).

The RO certified the issue of entitlement to service 
connection for a back disability to the Board.  In a letter 
dated in July 2000, the Board advised the veteran and his 
representative that it did not appear that he had submitted a 
substantive appeal as to that issue and that the Board 
intended to consider the timeliness and adequacy of his 
substantive appeal with regard to the claim for service 
connection for a back disability.  They were further advised 
that they had 60 days in which to submit additional argument 
or evidence.  No response was received within 60 days, and 
the Board will proceed to consider whether the veteran has 
submitted a substantive appeal giving it jurisdiction over 
his claim.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
chronic synovitis with patellar chondromalacia of the left 
knee developed as compensation for the veteran's service-
connected right knee problems.

2.  The veteran did not submit a substantive appeal as to the 
issue of entitlement to service connection for a low back 
disorder claimed as secondary to a service connected right 
knee disorder.



CONCLUSIONS OF LAW

1.  Chronic synovitis with patellar chondromalacia of the 
left knee is proximately due to/the result of the veteran's 
service-connected right knee disorder.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The Board does not have jurisdiction to decide the issue 
of service connection for a low back disorder claimed as 
secondary to a service connected right knee disorder.  
38 U.S.C.A. §§ 7105 (West 1991); 38 C.F.R. §§ 20.101, 20.202, 
20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability. 1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Factual Background

A service medical entry dated in December 1984 notes an 
impression of lumbar muscle strain.  Service records are 
without further notation of lumbar disability.  Service 
medical records reflect that the veteran underwent a right 
anterior cruciate ligament reconstruction in May 1987.  
Service records document no left knee problems.

VA records document continued right knee problems requiring 
post-service surgery.

In a rating action dated in May 1989, the RO granted service 
connection for status post right knee anterior collateral 
ligament repair, and assigned a 30 percent evaluation 
effective February 27, 1988.

At the time of VA examination in August 1991, the veteran 
reported that his left knee had begun to bother him, stating 
that it "slides".  McMurray's and Lachman's tests were 
positive on the left and the examiner noted left-sided 
lateral instability.  

At the time of examination in July 1992, the veteran reported 
that due to his right knee problems he had to use his left 
leg on the accelerator in a car part time.  He stated that 
his most bothersome problem was bilateral knee pain.  The 
examiner included note of the left knee for comparison.  The 
examiner noted some left knee tenderness without other 
positive findings.  The examiner set out that the veteran had 
to be "careful with the increasingly bothersome left knee."  

At the time of examination in August 1994, the veteran was 
noted to have had further surgery on the right knee.  X-rays 
of the left knee were interpreted as normal.

In December 1997, the veteran reported for a VA examination.  
He reported that his left knee was okay in the military and 
that he had had some gradually increasing symptoms in the 
back over the years.  He stated that his left knee symptoms 
started in 1991 and were mainly in the patellar area.  He 
complained of back pain, knee pain and weakness and some 
collapsing of the knees.  At the time of examination he 
limped with both knees.  The examiner noted bilateral pain 
with knee movement and crepitation bilaterally.  The examiner 
concluded that the veteran had chronic lumbar muscular strain 
superimposed on some degenerative instability of the lumbar 
spine and that the veteran had chronic left knee synovitis 
plus symptomatic patellar chondromalacia.  

The December 1997 VA examiner noted that the veteran related 
his left knee problems to his right knee.  The veteran 
reported that he favored his right knee and also that he 
began experiencing back problems after falling on his right 
knee.  The examiner indicated that the veteran's increasing 
back pain since the military probably would have developed 
even without a collapsing of the right knee.  The examiner 
also noted that there was no way of verifying that a back 
injury occurred but that injuries like that were common due 
to the commonness of collapsing.  The examiner stated that 
favoring the right knee probably makes the veteran's back 
symptoms more noticeable and "if this is considered to be an 
aggravation, the status of the back would be the same as it 
is now except for less pain."

The examiner also noted the veteran's active life as a 
hunting guide and stated the veteran would have developed 
patellar symptoms at the left knee even without the right 
knee problem.  The examiner opined that "the right knee 
problem probably didn't cause the left knee difficulty.  
Favoring the right knee probably makes the left knee symptoms 
more noticeable, and if this is considered to be an 
aggravation, the status of the left knee without this 
aggravation would be the same as it is now except for less 
pain."

A January 1998 VA clinical note indicates that the veteran 
had a two-to-three year history of low back pain radiating 
down his left lower extremity.  Magnetic resonance imaging 
showed disk dessication at multiple levels.  A computerized 
tomography scan of the lumbar spine in February 1998 showed a 
moderate left paracentral bulge at L3 to L4 with moderate 
effacement of the dural sac, and a bilateral posterolateral 
bulge at L2 to L3, right greater than left.  Myelogram showed 
minimal anterior osteophytes at L2 through L5.  A physical 
therapy note dated in April 1998 notes the veteran's low back 
pain to be improved.

In September 1998, the veteran appeared for VA examination 
and gave a history of left knee pain beginning 18 months 
previously.  The examiner reviewed the claims file and noted 
the veteran's history of chondromalacia of the left patella.  
In examining the left knee the examiner noted a moderate 
amount of subpatellar crepitus.  The examiner stated that the 
veteran had developed "a counter strain in the left knee, 
which, more probably than not is a result of the strain in 
the right knee."  The examiner diagnosed bilateral 
patellofemoral syndrome.  

In August 1999, the veteran presented for a VA examination of 
his right knee.  That examiner also noted the veteran's left 
knee complaints, but did not offer pertinent complaints or 
diagnoses.  


Initial Matters

Generally, in order for a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps, 126 F.3d at 
1468; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 
10 Vet. App. 432 (1997); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 
7 Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical 
evidence connecting a currently diagnosed back disability to 
the fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

In this case, the veteran is service-connected for a right 
knee disorder and demonstrates post-service, current 
diagnoses of a left knee disorder.  Moreover, the evidentiary 
record includes competent medical statements to the effect 
that by reason of the veteran's service-connected right knee 
disorder he experiences increased left knee disability.  See 
38 C.F.R. § 3.310(a); Allen, supra.  Accordingly, the claim 
is well grounded.

Since the veteran's claims are well grounded, VA has the duty 
to assist him in the development of such claims by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Peters v. 
Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. § 5107.  
The veteran has been examined by VA and relevant medical 
records are associated with the claims file.  In any case, 
the decision herein represents a full grant of the benefits 
sought in the current appeal and there is no further duty to 
assist the veteran.

Analysis

The Board begins with the veteran's allegations pertinent to 
the left knee.  He argues that the chronic right knee 
problems, for which he is service-connected, caused his left 
knee problems.  He does not argue, and service records do not 
reflect, any in-service left knee problems.

The evidentiary record contains one competent medical 
statement to the effect that the veteran's left knee was 
forced to overcompensate due to his right knee problems.  
Another VA examiner specifically indicated that the veteran's 
right knee problems did not cause his left knee problems, but 
that, due to his employment as a hunting guide, he would have 
developed left knee problems in any case.  The latter 
examiner, did, however, note that the veteran's left knee 
symptoms were more noticeable due to his right knee problems.  

The Board notes that as early as 1991, the veteran began to 
evidence left knee symptoms.  In July 1992 he reported that 
he was required to use his left leg for traditionally right 
leg uses such as driving due to his right knee pain.  He 
required further right knee surgery in 1994 and has 
consistently reported favoring his right knee due to his 
service-connected disability.  

The evidence pertinent to the veteran's left knee is in 
relative balance in that there is an opinion relating the 
veteran's left knee problems directly to his right knee 
disability, and another indicating that the left knee 
problems were at most aggravated.  Notably, there is no 
opinion dissociating the veteran's left knee problems 
entirely from his right knee disability.  As such, the Board 
resolves any doubt in the veteran's favor and service 
connection is granted for left knee synovitis plus 
symptomatic patellar chondromalacia, as proximately due to 
the veteran's service-connected right knee disorder.


Back Disability

In February 1998, the Salt Lake City Department of Veterans 
Affairs (VA) regional office (RO) issued a rating decision in 
which it denied entitlement to service connection for a low 
back disability.  The veteran was notified of that decision 
in March 1998.  His notice of disagreement was received in 
July 1998, and a statement of the case was issued as to that 
issue, and the issue of entitlement to service connection for 
a left knee disorder in December 1998.

In February 1999 you submitted a VA Form 9, Appeal to Board 
of Veterans' Appeals in which you referred only to the issue 
of entitlement to service connection for a left knee 
disorder.  No other communication has been submitted to the 
RO that could be construed as a timely substantive appeal.  
However, the RO certified the issue of service connection for 
a back disability as being developed for appellate 
consideration.

The Board will address this issue pursuant to legislative 
authority which provides that questions as to timeliness of 
the response to the statement of the case (SOC) shall be 
determined by the Board, and that it may dismiss any appeal 
which fails to make specific allegations of error of fact or 
law in the determination being appealed.  See 38 U.S.C.A. § 
7105(d) (West 1991); see also 38 C.F.R. § 20.101(c) (1998).  
An application for review on appeal shall not be entertained 
unless it is in conformity with Chapter 71, Title 38, United 
States Code.  38 U.S.C.A § 7108 (West 1991).

Under 38 U.S.C.A § 7105(d)(3) (West 1991) and 38 C.F.R. § 
20.302(b) (1998), after an appellant receives the SOC, he or 
she must file a substantive appeal within sixty days from the 
date the SOC is mailed or within the remainder of the one-
year period from the date the notification of the decision 
was mailed, whichever period ends later.

By regulation, this substantive appeal must consist of either 
a VA Form 9, or correspondence containing the necessary 
information, that is, specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  38 C.F.R. § 20.202 (1998).  The time period may be 
extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. 
§ 20.303.  

VA's General Counsel held in VAOPGCPREC 9-99 (1999), that the 
Board has the authority to adjudicate or address in the first 
instance the question of timeliness of a substantive appeal, 
and may dismiss an appeal in the absence of a timely filed 
substantive appeal.  Under such circumstances, however, the 
General Counsel indicated that the claimant should be first 
afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness.

The veteran and his representative have been afforded an 
opportunity to furnish argument and evidence as to this 
question, but have not done so.  The undisputed record is 
that the veteran has not submitted as substantive appeal so 
as to perfect his appeal as to the claim for service 
connection for a back disability.  Accordingly, the Board 
does not have jurisdiction to decide the claim.  Fenderson v. 
West, 12 Vet. App. 119, 131 (1999).  Therefore the veteran's 
claim for service connection for a back disability must be 
dismissed.



ORDER

Service connection for left knee synovitis plus symptomatic 
patellar chondromalacia, claimed as secondary to the 
veteran's service-connected right knee disorder, is granted.


The claim of entitlement to service connection for a low back 
disorder as secondary to a service-connected right knee 
disorder is dismissed.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 
- 11 -


- 10 -


